Citation Nr: 0013367	
Decision Date: 05/19/00    Archive Date: 05/24/00

DOCKET NO.  96-37 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland



THE ISSUE

Entitlement to a higher (compensable) rating for bronchitis.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1988 to 
October 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1994 RO decision which 
granted service connection for bronchitis and rated the 
condition noncompensable.  The veteran appeals for a higher 
(compensable) rating.  The Board remanded the case in 
February 1999 for further development, and the case was 
returned to the Board in March 2000.  


FINDINGS OF FACT

The veteran's bronchitis is manifested by no more than mild 
respiratory symptoms; and the most recent pulmonary function 
test (PFT) showed a Forced Expiratory Volume in one second 
(FEV-1) of 93 percent predicted, a ratio of Forced Expiratory 
Volume in one second to Forced Vital Capacity (FEV-1/FVC) of 
84 percent, and Diffusion Capacity of the Lung for Carbon 
Monoxide by the Single Breath method (DLCO (SB)) of 100 
percent predicted.  


CONCLUSION OF LAW

The criteria for a compensable rating for bronchitis have not 
been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.97, 
Code 6600 (1996); 38 C.F.R. §§ 4.31, 4.97 Code 6600 (1999).  







REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty from October 1988 to 
October 1992.  A review of his service medical records shows 
that the veteran was examined in December 1988 with 
complaints of chest pain and a productive cough.  The 
diagnosis was an upper respiratory infection.  Following 
similar complaints in May 1991, he was diagnosed with 
probable bronchitis.  An August 1992 service separation 
examination revealed no abnormalities of the respiratory 
system.  

A December 1992 VA outpatient treatment record shows that the 
veteran complained of chest pains and a non-productive cough 
which occurred once per month.  The diagnoses were probable 
viral bronchitis with slowly resolving cough.  It was noted 
that a prior mycoplasma infection could not be ruled out.  

VA chest X-ray studies conducted in December 1992 reflect 
that the veteran's chest was within normal limits.  

The veteran presented for a Persian Gulf Registry examination 
in May 1993 complaining of a non-productive cough.  It was 
noted that he was a non-smoker and had no allergies.  The 
examiner noted that his throat and chest were clear.  

PFT studies conducted in July 1993 showed an FEV-1 of 100 
percent predicted and an FEV-1/FVC of 79.  The test did not 
included post-bronchodilator results.  The examiner noted 
that the flow volume loop was inadequate but could be 
consistent with upper airway obstruction.  Clinical 
correlation was recommended.

On VA examination in October 1993, the veteran reported that 
when he ran he experienced shortness of breath and a cough 
with mucous.  He related a history of exposure to burning oil 
while on active duty in the Persian Gulf War.  The lungs were 
noted to be clear, with no cough present.  The diagnosis was 
possible chronic obstructive pulmonary disease (COPD).  

An October 1993 VA chest X-ray study shows normal 
cardiomediastinal structures and pulmonary vasculature of the 
chest.  The lungs were clear with no evidence of infiltrate 
or effusion.  Visualized bony thorax was unremarkable.  

A PFT study conducted in October 1993 shows an FEV-1 of 67.6 
percent.  The evaluator noted that the graph revealed poor 
effort by the veteran.  The readings were consistent with 
mild obstructive airways disease.  

In April 1994, the RO granted service connection for 
bronchitis and assigned a noncompensable evaluation, 
effective with service separation in October 1992.  

A May 1994 VA medical record shows that the veteran was seen 
with complaints of a dry cough for two months.  The 
diagnostic impression was dry cough for two months, 
questionable cause.  

A VA medical record dated in January 1995 shows that the 
veteran was seen with complaints of dizziness, weakness, 
epistaxis (nosebleeds), and vomiting.  He reported that he 
had a chronic cough for three years.  The examiner noted that 
his lungs were clear to auscultation.  The diagnosis was 
probable viral gastroenteritis and dehydration.  

In his substantive appeal dated in July 1995, the veteran 
contended that his service-connected bronchitis was more 
disabling than reflected in the current noncompensable 
evaluation.  He stated that he was exposed to smoke from 
burning oil wells in Kuwait during service.  He indicated 
that black particles continued to come out of his nose when 
he returned to the states.  He related that he experienced a 
chronic cough and was diagnosed with bronchitis at the base 
clinic.  He said that his cough was more severe in the winter 
months.  

In a statement dated in September 1996, the veteran's mother 
indicated that her son had a chronic cough which she alleged 
began during his military service.  She stated that prior to 
service he was a healthy child and never had any type of 
cough.  

On VA examination in June 1997, the veteran related that he 
suffered chemical exposure during his service in the Persian 
Gulf.  He indicated that he was subsequently given a clinical 
diagnosis of chronic bronchitis due to complaints of a 
chronic cough.  The veteran denied a history of significant 
pulmonary problems which might represent a cause of chronic 
bronchitis.  The examiner noted that the veteran's chest 
expansion was normal and symmetric.  Lungs were clear to 
auscultation and percussion.  No dyspnea, wheezing, or cough 
were noted.  The examiner indicated although the veteran had 
a clinical diagnosis of chronic bronchitis, his medical 
history did not substantiate that diagnosis.  The examination 
was noted to be within normal limits.  

On VA examination in September 1997, the veteran reported 
several episodes of acute bronchitis, occurring approximately 
once a year in the winter.  He indicated that the symptoms 
resolved in a few days with prescription or over-the-counter 
medication.  He stated that he had never been hospitalized 
for bronchitis and remained asymptomatic between episodes.  
The examiner noted that his lungs were clear to percussion 
and auscultation.  No dyspnea, wheezing, or cough were 
observed.  The diagnosis was episodes of acute bronchitis, 
resolving promptly, with no history of any chronic pulmonary 
disease.  

PFT studies conducted in October 1997 show an FEV-1 of 90 
percent predicted and an FEV-1/FVC of 84 percent.  It was 
noted that the patient exhibited good effort, forced 
expiration demonstrated no obstructive ventilatory defect, 
and flow volume loops revealed a normal pattern.  The 
examiner indicated that the test was within normal limits.  

A VA medical record dated in May 1998 shows that the veteran 
reported increased coughing with clear phlegm at times.  He 
denied wheezing, fever, chills or shortness of breath.  It 
was noted that his chest was clear to auscultation, 
bilaterally.  The diagnostic impression was rule out atypical 
pneumonia.  Asthma medications were prescribed.  

An August 1998 VA medical record reveals that the veteran 
reported a productive cough and runny nose.  He related that 
his cough was associated with shortness of breath and chest 
tightness, without wheezing.  The diagnostic impression was 
bronchitis and questionable asthma.  

A VA record dated later in August 1998 notes that the veteran 
felt better after taking an anti-cough syrup.  He related 
that when he laughed or was active, he started coughing.  He 
also complained of postnasal drip and a runny nose.  The 
examiner noted that the veteran had bilateral congestion of 
the nasal mucosa.  No crackles or wheezing were shown in the 
chest.  The diagnostic assessment was persistent cough with 
postnasal drip, most likely secondary to rhinitis.  

On VA examination in April 1999, the veteran indicated that 
he had one episode of acute bronchitis since the 1997 VA 
examination.  He said that he was treated with medication and 
was not hospitalized.  The veteran related that he remained 
asymptomatic and was not currently taking any pulmonary 
medication.  He denied a history of asthma or other pulmonary 
diseases.  The examiner noted that chest expansion was normal 
and symmetric.  The veteran's lungs were clear to 
auscultation and percussion.  No dyspnea was noted.  The 
diagnosis was history of infrequent episodes of acute 
bronchitis, resolved with short treatment.  It was noted that 
the examination was within normal limits.  

PFT studies conducted in August 1999 show an FEV-1 of 93 
percent predicted, an FEV-1/FVC of 84 percent, and a DLCO 
(SB) of 100 percent.  It was noted that the veteran exhibited 
good effort.  


II.  Analysis

The veteran's claim for a compensable rating for bronchitis 
is well grounded, meaning plausible.  The file shows that the 
RO has properly developed the evidence, and there is no 
further VA duty to assist the veteran with his claim.  
38 U.S.C.A. § 5107(a).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

The regulations for evaluation of respiratory disorders 
(including bronchitis) were revised as of October 7, 1996.  
When the regulations concerning entitlement to a higher 
rating are changed during the course of an appeal, the 
veteran is entitled to resolution of his claim under the 
criteria that are to his advantage.  Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  Both the old and new criteria are 
discussed below.  

The veteran's service-connected bronchitis was initially 
evaluated under 38 C.F.R. § 4.97, Diagnostic Code 6600 
(effective prior to October 1996).  This code provides that a 
noncompensable evaluation is warranted for mild chronic 
bronchitis manifested by slight cough, no dyspnea, and few 
rales.  A 10 percent evaluation requires moderate chronic 
bronchitis manifested by considerable night or morning 
coughing, slight dyspnea on exercise, and scattered bilateral 
rales.  

On October 7, 1996, the rating criteria for respiratory 
disorders were revised.  The new rating criteria provides 
that a 10 percent rating is warranted for chronic bronchitis 
when there is a FEV-1 of 71 to 80 percent predicted, or FEV-
1/FVC of 71 to 80 percent, or DLCO (SB) 66 to 80 percent 
predicted.  38 C.F.R. § 4.97, Diagnostic Code 6600.  When 
these requirements are not met, a zero percent rating is 
assigned.  38 C.F.R. § 4.31.  

Service medical records from the veteran's 1988-1992 period 
of active duty reveal a diagnosis of probable bronchitis in 
1991.  His respiratory system was clinically normal on 
service separation examination in 1992.  The post-service 
medical evidence, dated to 1999, including VA compensation 
examinations and outpatient treatment records, shows acute 
and infrequent episodes of bronchitis which resolved with 
treatment.  The veteran remains essentially asymptomatic 
between episodes and no objective medical evidence of chronic 
bronchitis has been demonstrated.  Considering all the 
evidence and the old rating criteria of Code 6600, no more 
than a noncompensable evaluation is warranted, since the 
evidence demonstrates, at best, mild chronic bronchitis.  
Moderate chronic bronchitis manifested by considerable night 
or morning coughing, slight dyspnea on exercise, and 
scattered bilateral rales has not been shown.  

The new rating criteria for bronchitis, under revised Code 
6600, are based on PFT results (FEV-1, FEV-1/FVC, and DLCO 
(SB)).  There have been several PFTs since service, but the 
tests prior to the 1999 test contain incomplete procedures or 
incomplete results.  The 1999 PFT studies are the most 
reliable and show an FEV-1 of 93 percent predicted, an FEV-
1/FVC of 84 percent, and a DLCO (SB) of 100 percent.  Such 
results do not meet the requirements for a compensable 
rating.  As the criteria for a compensable rating are not 
shown, a zero percent rating is proper.  38 C.F.R. § 4.31.  

The Board notes that this is an initial rating case, and 
consideration has been given to "staged ratings" for 
bronchitis during the time since service connection became 
effective.  Fenderson v. West, 12 Vet.App. 119 (1999).  
However, the credible evidence shows the criteria for a 
compensable rating have not been met during any period of 
time involved in this appeal.

Under either the old or new criteria the veteran's bronchitis 
does not warrant a compensable evaluation.  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt rule is not applicable, and the claim 
for a compensable rating for bronchitis must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  







ORDER

A higher (compensable) rating for bronchitis is denied.  




		
	L. W. TOBIN 
	Member, Board of Veterans' Appeals

 

